464



           OFFICE OF THE ATTORNEY  GENERAL   OF TEXAS
                            AUSTIN
GROVER   SELLERS
ATTORNEYGENERAL
                                                                465




         8eottett
               57 of Artl0l.e
                            III of th80eu8tttut108
                                                pwvld.8
thmtnolom1   wbpwlalla~8hallkp888odde8~            aotloe of the
intrmti~to.8m);ljrt~wdYU.~wb*errpuh~8~               bathelo-
8slity m     lw mfbttw w .thln& to he 8rfOotea uy k ritwtod,
ud'z!@heszqalm*~~tionfidSI6tl~8~             ~day8prlor
to th eb tmda etlo n
                   into th eLe g i8lmweo i suo hB ill,ln’well
                                                            a 8
                                    evltbnoe et moh   a&loo   hav-